Citation Nr: 1012739	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to 
February 1983.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a June 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for 
a respiratory disorder.  He contends that he incurred a 
respiratory disorder as a result of his military service in 
the Air Force as a fuel specialist.  Specifically, he claims 
that his duties while serving at the fuel maintenance unit 
involved painting refueling vehicles in a heated painting 
barn as well as handling fuels and cleaning solvents at an 
extremely cold temperature.  He believes his current 
respiratory disorder is directly related to his exposure to 
highly-concentrated fuel vapors and hazardous paint fumes in 
conjunction with extreme temperatures.

Based upon its review of the Veteran's claims file, the 
Board finds there is a further duty to assist the Veteran 
with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

Initially, the Board recognizes that there is a heightened 
obligation to assist the claimant in developing a claim, as 
nearly all of the Veteran's service treatment records are 
not available.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Ussery v. Brown, 8 Vet. App. 64 (1995).  The 
Board is cognizant of the RO's May 2007 formal finding on 
the unavailability of the Veteran's service treatment 
records from the Myrtle Beach.  The Veteran's active duty 
service treatment records have been requested from the 
National Personnel Records Center, and the only service 
treatment record received was the Veteran's March 1977 
military entrance examination report showing a normal 
respiratory system.  There was an indication, however, that 
additional service treatment records were mailed to the 
Myrtle Beach Air Force Base in South Carolina.  The RO made 
requests for the Myrtle Beach records, but a negative reply 
was received indicating the dates of treatment must be 
furnished in a time frame of a one year window.  The RO has 
also sent September 2006 and November 2006 letters to the 
Veteran requesting the copies of the U.S. Air Force Hospital 
Myrtle Beach records, and a March 2007 letter requesting the 
dates that he received treatment at this facility.  However, 
in a March 2007 submission, the Veteran indicated that he 
had no other information or evidence to give VA to 
substantiate his claim.

Accordingly, the RO must provide the Veteran with a final 
opportunity to provide the dates of any treatment he may 
have received for his respiratory condition at the Myrtle 
Beach Air Force Base in South Carolina.  In requesting this 
additional information from which to substantiate the claim, 
the RO must also notify the Veteran that failure to provide 
such information may result in the denial of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that 
the "duty to assist is not a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence.").  After 
this is accomplished, the RO should consider whether any 
further pertinent records may be available in this matter.

The first medical evidence of record documenting the 
Veteran's respiratory disorder is a February 1998 private 
treatment record noting chronic obstructive pulmonary 
disease (COPD), with no further identifiable information 
relating to this condition.  A March 2004 VA treatment 
report noted an assessment of asthma and emphysema and that 
the Veteran reported episodes of shortness of breath.  It 
also noted that a COPD diagnosis was made 4 years ago.

The Veteran and his friends submitted various lay statements 
testifying to the fact that ever since his military service, 
the Veteran has exhibited breathing problems, such as 
repeated coughing and shortness of breath.  At a December 
2009 Board hearing, the Veteran testified that a diagnosis 
of chronic bronchitis was made in service and he experienced 
bronchitis every winter until the symptoms improved when he 
moved to a warmer climate a few years following his military 
separation.  He stated that his respiratory condition 
exacerbated to a severe degree when he moved back to live 
with his family in Michigan, at which point he started 
seeking medical treatment for his respiratory disorder.

A veteran's statements, as well as other lay statements 
submitted in support of his claim, are competent evidence as 
to the factual matters of which he had first-hand knowledge, 
such as in-service observable symptoms.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  It is further noted that the Board 
may not determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Washington v. Nicholson, 19Vet. App. 362, 368 
(2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  Although lay assertions do not constitute 
competent medical evidence on the diagnosis of a condition, 
they may serve to support a claim for service connection by 
demonstrating the presence of symptoms subject to lay 
observation.  38 U.S.C.A. § 1153(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see Buchanan, 451 F. 3d at 
1336; 38 C.F.R. § 3.303(a).

As such, based on the lay testimony provided by the Veteran 
and his friends regarding observable symptoms that he 
experienced ever since his military service, the Board finds 
that the Veteran must be afforded appropriate VA examination 
to determine the current existence and etiology of any 
current respiratory disorder found.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Finally, VA has constructive notice of VA-generated 
documents that could reasonably be expected to be part of 
the record, and that such documents are thus constructively 
part of the record before VA, even where they are not 
actually before the adjudicating body.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  A May 2004 VA treatment report noted 
that the Veteran visited the clinic with a chief complaint 
of blood pressure problem, recurrent sinus problems, and 
"[shortness of breath], more then [sic] [due to] smoking 
[cigarettes] [he believes]."  The assessment was COPD and 
asthma and a tobacco screening revealed that the Veteran had 
used tobacco products in the past year.  A May 2004 addendum 
to this report noted that a chest film revealed some 
emphysemic changes with possibly enlarged aorta and 
recommended a PFT (pulmonary function test).  However, a 
review of the Veteran's claims folder revealed that no PFT 
report is included therein.  The claims file currently 
contains VA treatment records through October 2005.  
Therefore, the RO should request all VA medical treatment 
records pertaining to the Veteran from October 2005 to the 
present.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
respiratory disorder since his discharge 
from the service. The RO must then obtain 
copies of the related medical records that 
are not already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that he 
is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The RO must contact the Veteran and 
request specifically that he provide the 
approximate dates of any treatment that he 
received for his respiratory disorder at 
the U.S. Air Force Hospital Myrtle Beach, 
South Carolina.  The RO must notify the 
Veteran that failure to provide such 
information may result in the denial of 
this claim.  Following receipt of this 
information, the RO must obtain any 
available records identified by the 
Veteran's response.

3.  Thereafter, the RO must afford the 
Veteran an appropriate VA examination to 
determine the etiology of his current 
respiratory disorder.  The claims file must 
be provided to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished, to include a PFT.  
Following examination of the Veteran, a 
review of his pertinent medical history, 
and his statements regarding observable 
symptomatology, the examiner must identify 
any respiratory disorder found, and provide 
an opinion as to whether any such 
respiratory disorder found was caused or 
aggravated by the Veteran's military 
service, to include as due to his inservice 
exposure to fuel vapors and paint fumes.  
In rendering this opinion, the examiner 
must elicit information from the Veteran 
regarding his military service, such as the 
type of tasks performed as a fuel 
specialist, the circumstances surrounding 
the performance of his duties, the length, 
frequency, and the extent of his exposure 
to fuel vapors and paint fumes that may 
cause a respiratory disorder.  The examiner 
must also comment on whether symptoms of 
any respiratory disorder found are relieved 
by a warmer climate or exacerbated by a 
colder climate.  The examiner must also 
identify and take into consideration all 
other risk factors contributing to any 
respiratory disorder found, to include his 
post-service employment history and any 
life style choices affecting his 
respiratory health.  A complete rationale 
for all opinions must be provided.  If any 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, 
the RO must readjudicate the Veteran's 
claim, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If the benefit on appeal remains denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


